Exhibit 10.12(g)

 

Schedule of Warrants Issued

 

Warrants in the form filed as Exhibit 10.12(a) to this Quarterly Report on Form
10-Q of KiOR, Inc. were issued pursuant to Amendment No. 1 to the Loan and
Security Agreement dated as of March 18, 2013 among the Company, KiOR Columbus
LLC, 1538731 Alberta Ltd., 1538716 Alberta Ltd. and KFT Trust, Vinod Khosla,
Trustee as follows:

 

Date Issued

 

Warrantholder

 

Numbers of Underlying Shares

   

Exercise Price

 

April 24, 2013

 

KFT Trust, Vinod Khosla, Trustee

    406,954     $ 4.42  

May 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

    390,009     $ 4.62  

June 17, 2013

 

KFT Trust, Vinod Khosla, Trustee

    406,923     $ 4.42  

July 26, 2013

 

KFT Trust, Vinod Khosla, Trustee

    355,751     $ 5.06  

August 27, 2013

 

KFT Trust, Vinod Khosla, Trustee

    580,360     $ 3.10  